DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-6 are pending.

Response to Arguments
Applicant’s argument has been fully considered but it is moot in light of a new ground of rejection. 
 
Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Banju (US 20090216077 A1, August 27, 2009) in view of Niemeyer et. al. (US 6364888 B1, April 2, 2002) (hereinafter “Niemeyer”).
Regarding claims 1-6, Banju teaches a manipulator system comprising: a manipulator (200, Fig. 2) comprising: an insertion part (e.g., 202, Fig. 1); a first bend joint (as depicted in Figs. 5, 6) configured to pivot distal end part of the insertion part about an axis perpendicular to a longitudinal axis (L, Fig. 6) of the insertion part; a rotation joint (as depicted in Figs. 5, 6) configured to rotate the distal end part 
Banju does not teach a control unit configured to control and move the rotation-operation input part or the rotation joint so that a relative angle between the operation instruction and a rotation angle of the rotation joint is 0.degree. or .+-.180.degree.
Niemeyer teaches a control unit configured to control and move the rotation-operation input part or the rotation joint so that a relative angle between the operation instruction and a rotation angle of the rotation joint is aligned.  See, e.g., Figs. 22-25 and associated text.  See also Abstract.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to enhance the usability of the system by incorporating the teachings of Niemeyer with the invention taught by Banju such that the control unit (e.g., 52, Fig. 1) comprises a hardware, the control unit is configured to control and move the rotation-operation input part or the rotation joint so that a relative angle between the operation instruction and a rotation angle of the rotation joint is 0.degree. or .+-.180.degree (as recited in claim 1); wherein the manipulator (200, Fig. 1) further comprises a second bend joint (as depicted in Figs. 5, 6) configured to rotate the distal end part about axes perpendicular to each other, and the bending-operation input part (e.g., 55, 204, Fig. 1) configured to input the operation instruction to the first bend joint and the second bend joint (as recited in claim 2); wherein the control unit (e.g., 52, Fig. 1) is configured to move the rotation-operation input part or the rotation joint such that the relative angle between the operation instruction input to the rotation-operation input part and the rotation angle of the rotation joint is 0.degree., .+-.90.degree., or .+-.180.degree. (as recited in claim 3); wherein the operation instruction input by the bending-operation input part is speed instructions (e.g., [0124], [0128]-[0131]) to the first bend joint and the second bend joint (as recited in claim 4); wherein the bending-operation input comprises an urging member configured to urge a handle claim 5); wherein the bending-operation input part comprises an origin notification part (construed as origin point for joystick 205, Fig. 1) configured to allow an operator to recognize an origin of a handle (as recited in claim 6).  See, e.g. [0074] (“The bending portion 211 has an articulated bending mechanism and bends in a desired one of upward, downward, left, and right directions.”); [0075]-[0083] (describing various combination of joints and pivots along various axes).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792